Citation Nr: 0516076	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  98-09 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 60 percent 
for IgA nephropathy, including differential diagnoses of 
Berger's disease and Henoch-Schonlein purpura, with 
hypertension and polyarthritis.

2.  Entitlement to total rating for compensation purposes 
based on individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran had active duty from September 1980 to February 
1981, May 1981 to May 1984, and August 1985 to October 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

With regard to the veteran's initial rating claim, the Board 
observes that a February 1997 rating decision granted an 
increase, to 60 percent, for service-connected IgA 
nephropathy (Berger's disease) with hypertension and 
polyarthritis, effective October 15, 1995.  On a claim for an 
increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation, 
and it follows that such a claim remains in controversy where 
less than the maximum available benefit is awarded.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Since the grant of a 60 
percent initial rating was not a full grant of the benefit 
sought on appeal, and since the veteran did not withdraw his 
claim of entitlement to a higher initial rating for service-
connected IgA nephropathy, the matter remains before the 
Board for appellate review.  

The Board observes that the veteran submitted additional 
medical evidence following the issuance of the most recent 
supplemental statement of the case in April 2004.  As the 
veteran has not submitted a statement waiving initial RO 
consideration of the newly submitted evidence, the Board may 
not properly consider such evidence.  See 38 C.F.R. § 20.1304 
(2004).  However, a Remand in this case is not necessary for 
the RO to consider such evidence as it is largely pertinent 
to the veteran's claim of entitlement to service connection 
for an eye disability and does not address the rating 
criteria pertinent to the veteran's IgA nephropathy.  

The issue of entitlement to a TDIU rating is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of this claim.

2.  IgA nephropathy, including differential diagnoses of 
Berger's disease and Henoch-Schonlein purpura, with 
hypertension and polyarthritis, is manifested by subjective 
complaints of joint pain, limitation of exertion, lethargy, 
and fatigue, and, objective evidence of muscle weakness, 
edema, hypertension, proteinuria, albuminuria, and definite 
decrease in kidney function, without required dialysis, 
consistent BUN over 40 mg%, creatinine over 4 mg%, or 
generalized poor health. 


CONCLUSION OF LAW

The criteria for an initial rating in excess of 60 percent 
for IgA nephropathy, including differential diagnoses of 
Berger's disease and Henoch-Schonlein purpura, with 
hypertension and polyarthritis, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.115, 
4.115a, 4.115b, Diagnostic Code 7599-7502 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)), eliminated the concept of a well-grounded claim and 
redefined VA's obligations with respect to its duties to 
notify and assist a claimant.  In August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 
(August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004)).

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  


A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004) (Pelegrini II).  In Pelegrini II, at 
121, the Court held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103A, 38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," under 38 
C.F.R. § 3.159(b).

The Board observes that the veteran filed his original claim 
for service connection for IgA nephropathy, including 
differential diagnoses of Berger's disease and Henoch-
Schonlein purpura, with hypertension and polyarthritis, in 
October 1995, and the initial decision granting service 
connection and assigning an initial evaluation of 30 percent 
was issued in July 1996, prior to the enactment of the VCAA.  
Thereafter, the veteran expressed disagreement with the 
initially assigned rating.  In Pelegrini II, the Court 
clarified that where notice was not mandated at the time of 
the initial RO decision it was not error to provide remedial 
notice after such initial decision.  See id. at 120-123.  The 
Court set out that the claimant need only be provided VCAA 
notice and an appropriate amount of time to respond, followed 
by proper subsequent VA process.  See Pelegrini II at 120-
123; see also 38 C.F.R. § 20.1102 (2004) (harmless error); 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996).  In this case, after VCAA notice was 
provided in September 2003, the veteran's claim was 
readjudicated in a April 2004 supplemental statement of the 
case.

In September 2003, the veteran was sent a letter explaining 
his role in the claims process and asking him to submit 
certain information.  In accordance with the requirements of 
the VCAA, the letter informed the veteran what evidence and 
information VA would be obtaining.  The letter explained that 
VA would make reasonable efforts to assist him in obtaining 
evidence necessary to support his claim.  The veteran was 
advised that VA would assist him in obtaining medical 
records, employment records, and records from other Federal 
agencies.  The letter indicated that VA would obtain any VA 
medical records or other medical treatment records he 
identified.  He was also notified that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  The September 2003 letter further 
informed the veteran that it was still his responsibility to 
ensure that VA received all requested records that are not in 
the possession of a Federal department or agency and to 
support his claim with appropriate evidence.  

The veteran was informed that the evidence must demonstrate 
an increase in severity of his current physical or mental 
disability.  The letter indicated that such increase can be 
shown by medical evidence or other evidence showing he had an 
increase in persistent or recurrent symptoms of his 
disability.  Such evidence included medical records, the 
veteran's own statements, or statements from other people 
describing his physical or mental disability symptoms.  The 
letter further notified the veteran that he should complete 
and return VA Form 21-4142, Authorization and Consent to 
Release Information, for each health care provider he had 
seen so VA could obtain treatment information.  The veteran 
was informed that he may want to obtain and send such 
information himself.  

The rating decisions issued during the course of the 
veteran's appeal, as well as the statement of the case and 
supplemental statements of the case, informed the veteran of 
the law regarding increased ratings and that his claim was 
denied because the evidence did not demonstrate that the 
veteran's IgA nephropathy symptomatology more nearly 
approximated a rating in excess of 60.  The statement of the 
case and the supplemental statements of the case included a 
recitation of the procedural history of the veteran's claim, 
the actions taken by the RO, the evidence received, the 
relevant laws and regulations, and, in the April 2004 
supplemental statement of the case, VA's duties to assist 
under §§ 5102, 5103, 5103A (West 2002).  In such documents, 
the veteran was again advised that the evidence failed to 
show that he was entitled to an initial rating in excess of 
60 percent for service-connected IgA nephropathy.

The Board finally notes that the veteran was afforded 
opportunity to submit additional evidence and argument in 
support of the claim decided herein.  Specifically, the 
veteran presented testimony at a February 2002 hearing before 
the undersigned Veterans Law Judge.  Therefore, for the 
foregoing reasons, the Board concludes that the veteran has 
been afforded appropriate notice under the VCAA.

B.  Duty to Assist

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim.  38 
U.S.C.A. § 5103A (a), (b), and (c).  As relevant, a May 1997 
Request for Employment Information with Claim for Disability 
Benefits form, a June 1998 Narrative Summary from the Navy, 
insurance records, VA treatment records, to include two 
letters from the veteran's VA physician, and private medical 
records and letters from Fairview Hospital and Drs. C. and F. 
are of record.  VA examination reports dated in December 
1995, January 1996, April 1996, June 1998, July 1998, 
February 1999, April 2003, May 2003, and June 2003, with an 
August 2003 addendum, as well as a May 2002 VA Vocational 
Rehabilitation Services Progress Report are also included in 
the claims file.  The veteran has not identified any 
additional outstanding relevant medical evidence to be 
considered in connection with his claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to decide the claim.  See 
38 C.F.R. § 3.159(c)(4)(i).  The veteran was most recently 
afforded VA examinations in April 2003, May 2003, and June 
2003, with an August 2003 addendum.  The Board notes that 
such were conducted by physicians who considered factors 
relevant to the veteran's claim and that the examination 
reports contains findings pertinent to evaluation of the 
veteran's service-connected IgA nephropathy under governing 
law and regulations.  The veteran has not submitted medical 
evidence that suggests such disability has worsened in 
severity since the summer of 2003.  Nor has he shown that the 
most recent VA examinations are inadequate for rating 
purposes.  Based on these facts, the Board concludes that the 
medical evidence of record is sufficient to evaluate the 
veteran's claim and further examination is not necessary.  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc) (observing that "the 
VCAA is a reason to remand many, many claims, but it is not 
an excuse to remand all claims."); Reyes v. Brown, 7 Vet. 
App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (both observing circumstances as to when a remand 
would not result in any significant benefit to the claimant); 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993) (holding 
that when the Board addresses in its decision a question that 
has not been addressed by the RO, it must consider whether 
the appellant has been given adequate notice to respond and, 
if not, whether he has been prejudiced thereby).  

Therefore, the Board is satisfied that the RO has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulations and the record is ready for 
appellate review.

II.  Relevant Evidence of Record

VA treatment records show that in October 1995, the veteran 
had been diagnosed with IgA nephropathy in 1990 by renal 
biopsy.  He also had hypertension for about three years.  It 
was noted that the veteran's most recent creatinine was 1.7 
mg%.  IgA nephropathy was diagnosed.  

A December 1995 VA joints examination showed a history of 
renal disease since 1988.  The veteran also gave a history of 
joint pain in the hands, right shoulder, and ankles, which 
started simultaneously.  He currently complained of pain and 
stiffness in the joints of the hand, occasionally associated 
with swelling.  The veteran also stated that he had periodic 
swelling and pain in the ankles.  He further complained of 
pain in the right shoulder.

Objectively, there was no swelling or deformity of the right 
shoulder.  Range of motion revealed forward flexion to 180 
degrees, abduction to 180 degrees, erection to 45 degrees, 
extension to 45 degrees, internal rotation to 90 degrees, and 
external rotation to 90 degrees.  The veteran had pain on 
movement and there was no tenderness elicited in the region 
of the right shoulder.  Examination of both hands showed no 
swelling or deformity of the metacarpal phalangeal (MP), 
proximal interphalangeal (PIP), or distal interphalangeal 
(DIP) joints.  There was no pain on movement of such joints.  
Examination of the ankles failed to reveal swelling or 
deformity.  The range of motion in both ankles was dorsal 
flexion to 20 degrees and plantar flexion to 50 degrees.  
There was pain on movement of the left ankle and tenderness 
elicited in the anterior aspect of the right ankle on 
palpation.  The examiner diagnosed probable arthrigias of the 
hands, ankles, and right shoulder. 

A December 1995 VA general medical examination revealed blood 
pressure of 143/85.  The veteran's pulse rate was 73.  His 
posture and gait were normal.  The veteran's skin had no 
dermatosis.  Cardiovascularly, the veteran had a history of 
hypertension and was currently on Zestril.  On examination, 
there was no cardiomegaly.  Heart sounds were normal and 
there was no murmur.  No varicose veins were found.  Upon 
examination of the veteran's respiratory system, he had no 
shortness of breath.  He had good tolerance to exercise.  On 
examination, breath sound was vesicular.  Upon genitourinary 
examination, there was no dysuria or frequency.  
Musculoskeletally, the veteran was able to move all 
extremities without weakness.  X-rays of the chest were 
normal.  Laboratory results associated with the examination 
show that in October 1995, the veteran had a BUN of 25 mg%; 
in November 1995, he had a BUN of 30 mg%; and in December 
1995, his BUN was 29 mg%.  In October 1995, the veteran had 
creatinine of 1.6 mg%; in November 1995, it was 1.4 mg%; and 
in December 1995, it was 1.5 mg%.  The examiner diagnosed, as 
relevant, history of hypertension and history of renal 
disease (IgA).  

A January 1996 VA nephritis examination reflected that the 
veteran was diagnosed in 1989 via biopsy with IgA 
nephropathy.  While the veteran was in the Navy, he was noted 
to have 1 1/2 to 2 gm of proteinuria and a creatinine of 1.2.  
Since that time, he has had a slowly progressive IgA 
nephropathy.  The veteran's creatinine was about 1.2 mg% to 
almost 2.0 mg% when he had a loss of 50 percent of his 
glomerular filtration rate (GFR).  The examiner indicated 
that the veteran's kidney disease was clearly related to his 
IgA nephropathy.  The examiner stated that it was very, very 
difficult to predict the course of IgA nephropathy.  However, 
the fact that the veteran's creatinine had almost doubled and 
his kidney function reflected a loss of 50 percent GFR, the 
veteran may fall into the subset of patients that have 
progressive kidney disease.

The examiner further indicated that the veteran's 
hypertension was secondary to IgA nephropathy.  The veteran's 
hypertension was well treated, albeit progressive, because of 
his progressive kidney disease.  His blood pressure while on 
Quinapril ranged from 120-125/75-80 and at the time of the VA 
examination, it was 144/90.  

Regarding the veteran's polyarthritis, the examiner noted 
that was a diffuse problem where he had joint stiffening.  
The examiner stated that there was a subset of patients with 
IgA nephropathy that develop a polyarthritis, albeit very 
uncommon.  Such individuals have diffuse arthritis where it 
is difficult to treat the arthritis with non-steroidal anti-
inflammatory agents in the fear of worsening the progressive 
kidney disease.  The examiner concluded that the veteran had 
developed significant underlying progressive kidney disease 
that is related to his IgA nephropathy.

In a January 1996 VA treatment record, it was noted that the 
veteran had creatinine of 1.5 mg% and BUN of 29 mg% in 
December 1995.  A February 1996 treatment note reveals that a 
February 1996 colonoscopy was entirely normal.  There were no 
hemorrhoids or anal fissures.  It was noted that the veteran 
had blood-streaked stool once or twice since January 1996.  
The impression was hematochezia and normal colon.  It was 
also noted that the veteran had IgA nephropathy and finger 
joint stiffness.  In March 1996, the veteran had creatinine 
of 1.4 mg% and albumin of 3.9 mg%.  

Private medical records reflect that the veteran had a BUN of 
30 mg% in May 1996; 28 mg% in September 1996; 39 mg% in 
November 1996; and 38 mg% in January 1997.  He also had 
creatinine of 1.7 mg% in May 1996; 1.4 mg% in September 1996; 
1.4 mg% in October 1996; 1.6 mg% and 1.8 mg% in November 
1996; and 1.5 mg% in January 1997.  

Records from Dr. F. show that in March 1996, the veteran was 
seen for a check-up.  A review of systems revealed that the 
veteran had rectal bleeding in December 1995, but a February 
1996 colonoscopy was negative.  Physical examination reveled 
blood pressure of 120/80 and a pulse rate of 70.  

At an April 1996 VA joints examination, the veteran gave a 
history of kidney disease, which was diagnosed as IgA 
nephropathy in 1988 or 1989.  It was noted that he also 
developed pain in multiple joints that was diagnosed as 
polyarthritis secondary to the nephropathy.  The veteran was 
not treated with anti-inflammatory medications as such would 
make his kidney condition worse.  The veteran had been having 
pain in several joints, but such was predominant in the right 
shoulder, hands, and both ankles.  He also complained that 
the joints crack and pop.  The veteran stated that walking 
aggravated the pain in the ankles and movement aggravated the 
pain in the shoulders.  He complained of tightness and 
stiffness in both hands and sometimes swelling of the 
fingers.

Objectively, there was crepitus felt in the right shoulder.  
Shoulder range of motion revealed limitation of abduction and 
internal rotation when compared to a prior VA examination.  
Forward flexion was 180 degrees, abduction was 150 degrees, 
extension was 45 degrees, internal rotation was 70 degrees, 
and external rotation was 90 degrees.  Regarding the 
veteran's hands, there was no swelling of the joints.  There 
was pain on movement at the PIP and DIP joints.  Examination 
of the ankles revealed no swelling or deformity.  The range 
of motion was essentially normal.  The veteran had pain on 
movement.  X-rays showed minimal arthritis of the left 
shoulder.  The right shoulder had a suspected old fracture of 
the right clavicle apparently healed in good position, but 
was otherwise normal.  X-rays of the veteran's ankles 
revealed no evidence of arthritis or other pathology.   The 
examiner diagnosed chronic pain in the right shoulder, both 
hands, and both ankles consistent with polyarthritis 
associated with kidney disease. 

An August 1996 letter from Dr. F. reflects that the veteran 
had a history of IgA nephropathy diagnosed in 1990.  He also 
had hypertension and hypercholesterolemia.  Dr. F. further 
indicated that the veteran had lower gastrointestinal 
bleeding, etiology unknown.  She indicated that the veteran 
recently underwent routine laboratory testing as well as 24-
hour urinalysis to follow up on his IgA nephropathy.  It 
appeared that the veteran had moderately decreased kidney 
function.  

An October 1996 letter from Dr. C. reflects that the veteran 
was diagnosed with IgA nephropathy by a percutaneous left 
renal biopsy in March 1991.  He also had mild proteinuria, 
approximately 500 mg per 24 hours, as far back as March 1988 
and microscopic hematuria was first noted on urinalysis in 
1990.  Dr. C. stated that over the following years, the 
veteran's proteinuria had increased and his renal function 
had slowly, but progressively, deteriorated.  It was also 
noted that the veteran was treated for hypertension since 
December 1994.  In October 1996, the veteran had a BUN of 28 
mg%, a serum creatinine of 1.4 mg%, a creatinine clearance of 
50 cc/min, and a 24-hour urine protein of 2384 mg.  Dr. C. 
indicated that this is a nephropathy for which there was no 
specific treatment and the response to steroids, according to 
the literature, was rather conflicting, with very little 
benefit, if any.  However, Dr. C. recommended that the 
veteran be placed on a trial of alternated steroid treatment 
as there was some evidence that it might prolong or preserve 
his renal function and, at least, could delay the rapid 
progression to end stage renal failure.  

Additional private records show that in August 1996, the 
veteran was seen for complaints of right hip pain radiating 
to the inner aspect of the groin.  He also complained of left 
kidney pain.  X-rays showed calcific tendonitis, which was 
also the final diagnosis.  In December 1996, the veteran's 
blood pressure was 110/80 on both the left and right arms.  
In April 1997, the veteran had a BUN of 43 mg% and creatinine 
of 1.8 mg%.  

A May 1997 Request for Employment Information in Connection 
with Claim for Disability Benefits form reflects that the 
veteran was currently working 35 hours a week as an 
operations associate for VA.  He started in January 1997.  
There were no concessions made to him by reason of age or 
disability.  It was noted that, upon accrual of years of 
service, the veteran was entitled to sick and retirement 
benefits.  

Private records show that in June 1997, the veteran had a BUN 
of 26 mg% and creatinine of 1.6 mg%.  His blood pressure was 
100/60.  In October 1997, the veteran had a BUN of 23 mg%.  
In January 1998, the veteran had a BUN of 38 mg%, creatinine 
of 1.5 mg%, and blood pressure of 140/80.  

Records from Fairview Hospital reflect that the veteran had a 
left renal biopsy in January 1998.  As a result of the needle 
biopsy of the left kidney, immune complex mesangiopathic 
glomerulonephritis was diagnosed.  Such records also show 
that the veteran had creatinine of 1.4 mg% and a BUN of 30 
mg%.  

In March 1998, the veteran complained of cramps in his hands.  
He had blood pressure of 120/80.  Insurance records dated in 
May 1998 reflect that the veteran self-reported IgA 
nephropathy and Henoch-Schonlein purpura (kidney disease) and 
indicated that he became unable to work due to such 
disability May 15, 1998.  It was noted that his occupation 
was computer consultant and the veteran indicated that he 
worked with networks (installing, planning, fixing, and 
offering personal computer support).  The veteran's private 
physician, Dr. F., indicated that the veteran was unable to 
work from May 14, 1998, through December 1, 1998, as a result 
of IgA nephropathy and Henoch-Schonlein.  Records associated 
with the veteran's insurance claim application reflect that 
he received a cane in May 1998 as a result of muscle wasting 
and loss of balance.  

A June 1998 Narrative Summary from the Navy regarding the 
veteran's fitness for duty reflects that the veteran 
presented for a temporary disability retired list evaluation.  
It was recorded that the veteran was first noted to have 
proteinuria on a routine urinalysis in March 1988.  At that 
time, he was felt to have benign orthostatic proteinuria and 
had no problems until 1990 when on a routine urinalysis he 
was found to have microscopic hematuria.  Renal function in 
1990 was within normal limits.  In March 1991, the veteran 
had a kidney biopsy that was consistent with IgA nephropathy.  
The final diagnosis was consistent IgA nephropathy and the 
veteran was subsequently followed on a regular basis by the 
Nephrology Department at the National Naval Medical Center in 
Bethesda, Maryland.  Gradual increasing proteinuria was 
noted, as well as gradual increase in serum creatinine with 
evidence of decreased creatinine clearance.  The veteran was 
hospitalized in 1992 for an episode of hematuria with a 
urinary tract infection.  He noted recurrent episodes of 
gross hematuria associated with upper respiratory tract 
infections, a phenomenon commonly seen in patients with IgA 
nephropathy.  In 1994, the veteran was evaluated and noted to 
have a serum creatinine of 1.7 mg% and persistent proteinuria 
of urine protein of almost 2 grams per day.  At that time, 
the veteran was start on an angiotensin-converting enzyme 
(ACE) inhibitor and continued with a salt and protein 
restricted diet.

The veteran's past history was noted to include IgA 
nephropathy, hypertension, hyperlipidemia, and arthritis in 
the ankles, knees, left shoulder, and hands.  Upon physical 
examination, the veteran's blood pressure was 145/76 and his 
pulse was 105.  The veteran's lungs were clear to 
auscultation and his heart had a regular rate and rhythm 
without murmur, rub, or gallop.  The veteran's extremities 
were without cyanosis, clubbing, or edema.  His abdomen was 
benign.  Laboratory results in January 1998 revealed a BUN of 
38 mg%, creatinine 1.5 mg%, and albumin 4.0 mg%.  The veteran 
had creatinine clearance of 107 mls per minute and 24-hour 
urine protein was 88 mg per 24 hours.  It was noted that the 
veteran was currently taking prinivil, prednisone, and 
pepcid.  Upon a review of systems, the veteran denied a rash, 
but admitted to arthritis in hands with some swelling as well 
as facial swelling in the morning upon waking. 

The final diagnoses were IgA nephropathy, veteran with stable 
to improved renal function on prednisone treatment, negative 
serologies for secondary disease; hypertension controlled on 
medication; and hyperlipidemia. 

A June 1998 VA general medical examination revealed that the 
veteran had IgA nephropathy diagnosed in 1989.  He was 
currently using steroids.  It was noted that the veteran had 
a renal biopsy in January 1998 that showed immune complex, 
mesangiocapillary glomerulonphritis.  The veteran claimed to 
be tired all of the time and his exertional level was slow.  
There was also muscle wasting and weakness of muscle due to 
his steroid use.  

Upon physical examination, the veteran's blood pressure was 
138/86.  There was no dermatosis on his skin.  Upon 
examination of his hemic and lymphatic systems, there was no 
adenopathy or tenderness.  The veteran's chest was 
symmetrical and equal in expansion.  Breath sounds were 
fairly audible.  There were no rales found.  The veteran's 
heart was not enlarged.  He had normal heart rate and rhythm 
with no murmur.  Peripheral pulsations were normal.  
Regarding the musculoskeletal system, the veteran was able to 
ambulate and had to use a cane for support.  He had muscle 
atrophy on both lower legs as well as occasional muscle 
weakness.  

X-rays of the veteran's chest were normal.  He had a 
creatinine level of 1.5 mg% and albumin of 3.8 mg%.  His BUN 
was noted to be 28 mg%.  The examiner diagnosed IgA 
nephropathy and muscle weakness and wasting due to steroid 
use.  

A July 1998 genitourinary VA examination noted that the 
veteran had IgA nephropathy with significant proteinuria.  It 
was noted that the veteran was on chronic steroid therapy 
that had led to myopathy.  While it had decreased his 
proteinuria and stabilized his renal function, the veteran 
now had a proximal and distal muscle weakness that was 
secondary to his steroid therapy.  In addition, the veteran 
had significant renal disease, albeit had been somewhat 
halted in progressive, that was going to require constant 
monitoring and continuous therapy.  The veteran had a BUN of 
28 mg% and creatinine of 1.5 mg%.  The examiner indicated 
that such numbers did injustice to the fact that the veteran 
had significant renal disease.  In measuring his GFR, it was 
noted that he had 50 percent less of his GFR and the 
proteinuria obviously reflected that he had significant 
ongoing renal disease.  The examiner concluded that the 
veteran had a diagnosed biopsy of IgA nephropathy and is of 
such a point that he would have progressive disease.  

A February 1999 VA examination reflects that the veteran was 
first noted to have non-nephrotic range proteinuria in March 
1988.  At that time, he was quaintitated at 500 mg/24 hours 
that was associated with normal blood pressure and normal 
renal function.  Repeat evaluation in 1990 showed microscopic 
hematuria and urinalysis showed red blood cell casts.  
Serologic studies were reported to be within normal limits at 
that time.  Due to persistent proteinuria and active urinary 
sediment, a renal biopsy was performed in March 1991 that 
showed changes consistent with IgA nephropathy.  

It was noted that the veteran had a slow, but steady, 
increase in serum creatinine over the next three to four 
years.  Other problems while he was in the service included a 
hospitalization in 1992 for hematuria with an otherwise 
negative workup.  He was also hospitalized in 1995 for gross 
hematuria.  By December 1994, the veteran had an elevation of 
serum creatinine to 1.7 mg/dl and persistent proteinuria of 
almost 2 gm per day.  He was started on an ACE inhibitor and 
put on a salt and protein restricted diet.

The veteran was not felt to be medically fit for a continued 
time in the service and, as such, left the Navy in 1995.  
Since that time, he had been followed by private 
nephrologists and, reportedly, with the development of 
nephrotic range proteinuria, was put on high-dose prednisone 
therapy approximately two years previously.  With the 
institution of that therapy, the veteran appeared to have had 
a decrease in his proteinuria to less than 1 gm per day and 
an improvement in serum creatinine from 1.7 to 1.4 mg/dl.  
Also over that time period, the veteran had significant 
problems with joint pains, which led to him becoming disabled 
from his previous employment since March 1998.  

At the time of the February 1999 VA examination, the veteran 
complained of continued lethargy, weakness, joint aches, and 
the inability to do his previous job.  The veteran gained 10 
pounds over the past year, associated with his steroid use.  
He previously worked as a set-up person for computer network 
systems and such job required him to lift and move 80-pound 
computers.  The veteran was unable to do that job at the 
current time due to complaints of weakness and intermittent 
dizziness, which were associated with times of 
disorientation, and he felt uncomfortable doing careful 
electronic work.  The veteran noted a decrease in dexterity 
in his hands.  He also complained of mood swings over the 
prior year.  

It was noted that the veteran had nocturia two to three times 
a night, but denied any hesitancy or decreased force of 
stream.  Incontinence was not present.  Regarding 
genitourinary tract surgery, the veteran had two renal 
biopsies.  It was noted that the veteran had at least one 
presumed episode of pyelonephritis in 1993, for which he was 
hospitalized for five days while in the service.  No renal 
colic or bladder stones were noted.  The examiner indicated 
that the veteran had acute nephritis, namely IgA nephropathy.  
It was noted that the only hospitalization within the prior 
year was an overnight admission for a renal biopsy.  No 
catheterization, urethral dilatation, or catheter drainage 
was required.  It was recorded that the veteran had been 
instructed in a low salt, low protein diet.  

Regarding his medications, the veteran was currently using 
lisnopril, Zantac, and prednisone.  Regarding the effects of 
his condition on his usual occupation and daily activities, 
the veteran previously performed work as a computer 
consultant and now was unable to do such work.  The veteran 
felt that half of the decision for going on medical 
disability related to his physical inability to do the work 
and the other half was due to his inability to concentrate 
and do his work correctly and efficiently.  

Physical examination revealed that the veteran's blood 
pressure was 132/68.  Lungs were clear and cardiac 
examination was unremarkable.  No peripheral edema was noted.  
The veteran was not on dialysis.  No lesions or fistula were 
noted.  There were no physical examination deficiencies.  No 
testicular atrophy was observed.  The veteran's peripheral 
pulses were +2 bilaterally.  Regarding laboratory tests, such 
included a serum electrolytes from January 1999 demonstrating 
normal electrolytes with a BUN of 29 mg% and a creatinine 
mildly elevated at 1.7 mg/dl.  Spot urinalysis showed a 
protein of 97 mg/dl with a simultaneous urine creatinine of 
155 per dl.  The last 24-hour quantitation was in July 1998, 
at which time urine creatinine was 1.6 gm per day and urine 
protein was 644 mg per day.  CBC was last performed in June 
1998, at which time such showed a hematocrit of 37.8 with a 
normal white count of 11, 700 while on prednisone. 

The examiner diagnosed IgA nephropathy with mild 
hypertension.  The hypertension was well controlled at 
present on ACE inhibitor therapy.  The veteran's history of 
IgA nephropathy was a disease that usually did not have a 
consistent steroid response, although per report, the 
institution of corticosteroid  therapy did decrease the 
veteran's proteinuria from nephrotic range to less than 1 gm 
per day.   Unfortunately, the veteran's high-dose steroids 
may well have exacerbated any bone or musculoskeletal 
symptoms that he previously had.  The current approach had 
been to gradually taper him off of prednisone and consider 
him for fish oil therapy for his IgA nephropathy.  If he were 
to relapse with a significant increase of proteinuria to 
nephrotic range, or rapid increase in serum creatinine, after 
discontinuing the steroids, a re-treatment course may be 
considered at that time.    

A January 2000 letter from the veteran's VA physician 
indicates that the veteran had IgA nephropathy that leads to 
destruction of the filter apparatus of the kidney.  At 
present time, he had significant kidney disease as he had 
proteinuria and his kidneys were functioning at less than 50 
percent of their capability.  It was noted that the medical 
issues patients face with this type of disease include 
generalized weakness, fatigue, increased susceptibility to 
infection, and other generalized non-specific medical issues.  
Moreover, with such progressive disease, the veteran suffered 
from increased hypertension and, as such, had a risk of 
developing progressive cardiovascular and cerebrovascular 
disease. 

A May 2000 VA Vocational Rehabilitation Services Progress 
Report reflects that the veteran was taking two classes at 
Cleveland State University and pursuing self-directed career 
exploration to identify specific skills training for a 
targeted occupational objective.  He was considering a 
computer graphics design certificate for information 
technology applications in business marketing, advertising, 
web site development, and e-commerce suitable career 
directions with respect to his service-connected disability 
of progressive renal insufficiency and arthritis medically 
recommended sedentary functional capacity.  The veteran was 
presently employed in a temporary help desk job since early 
April 2000.  He reported prospects for permanent hire.  It 
was noted that the veteran had an impairment of employability 
due to kidney disease and arthritis with exertional 
limitations for weight bearing, mobility, bending, stooping, 
squatting, kneeling, crouching, climbing stairs, sustained 
postures, and gross and fine manual dexterity.  

A July 2000 letter from the veteran's VA physician indicates 
that the veteran had IgA nephropathy with hypertension.  The 
physician stated that while the veteran expressed a 
willingness to continue to work, he appeared to have had a 
relapse of his kidney condition leading to progression of the 
disease with concomitant fatigue, leg swelling, and decrease 
in exercise tolerance.  It was also indicated that the 
veteran should be able to execute duties of an administrative 
level of function, but for an indeterminate amount of time 
(until the disease is adequately treated), he should not 
perform significant heavy lifting and/or other strenuous 
work.  

VA treatment records reflect that, in August 2000, the 
veteran had a BUN of 28 mg%, creatinine of 1.9 mg%, and 
albumin of 3.7 mg%.  It was noted that the veteran had an 
episode of low back pain the prior week that self resolved.  
He had blood pressure of 115/80.  His heart was regular 
without murmur.  The lungs were clear and there was no edema.  
In November 2000, the veteran had a BUN of 29 mg% and albumin 
of 3.8 mg%.  At such time, he had a blood pressure of 
147/101.  It was noted that the veteran had severe 
hypertension with diastolic still at 100.  

In January 2001, the veteran had a BUN of 26 mg% and albumin 
of 3.9 mg%.  It was noted that the veteran had elevated 
creatinine at 1.6 mg% with no history of gross hematuria.  
The veteran complained of occasional arthralgias with some 
lower extremity edema.  Also in January 2001, it was noted 
that the veteran had IgA nephropathy with moderately heavy 
proteinuria and hypertension as well as mild azotemia.  It 
was noted that the veteran was at intermediate risk for 
progressive loss of renal function.  Blood pressure was 
125/83.  In February 2001, the veteran had creatinine of 2.0 
mg%.  The veteran reported recent hematochezia.  His blood 
pressure was 138/83 and 120/80.  It was noted that his most 
recent creatinine clearance was 63 cc/min.  The veteran's 
protein excretion was still approximately 2.5 grams in 24 
hours.  Reviewed of the veteran's labs showed elevated a 
cholesterol level to 257 with elevation of the LDL component.  
It was noted that the veteran had an episode of bloody 
diarrhea approximately three weeks previously and continued 
to have frequent complaints of arthralgias.  The physician 
observed that such brought up the possibility of Henoch-
Schonlein as the etiology of the veteran's renal dysfunction.  

In July 2001, the veteran had a BUN of 23 mg%, creatinine of 
1.6 mg%, and albumin of 3.9 mg%.  His blood pressure was 
128/81.  It was noted that he complained of mild facial 
puffiness, with no pedal edema.  The impression was IgA 
nephropathy relapse.  In August 2001, the veteran complained 
of facial and leg swelling.  His blood pressure was 115/72.  
It was noted that the veteran had been asked to decrease his 
lisinopril and double his irbersatan, as it was thought that 
such may be a component of angioedema.  The physician 
observed that the veteran had seen a decrease of swelling, 
but it was not completely resolved.  The impression was rule 
out ACE angioedema.  

In February 2002, the veteran presented testimony at a 
personal hearing held before the undersigned Veterans Law 
Judge.  At such time, he indicated that his nephropathy and 
associated symptoms had been treated with steroids, namely 
prednisone, fish oil, and high blood pressure and high 
cholesterol medicines.  The veteran indicated that he his 
current level of kidney functioning was 10 to 15 percent and 
his most recent creatinine level was 1.9 mg%, but had ranged 
from 1.4 mg% to 2.2 mg%.  He also stated that his protein 
level had increased.  The veteran indicated that in order for 
him to be on dialysis, his levels had to be worse.  He 
further stated that he also had lower back and joint pain, to 
include his knees and ankles, as well as swelling, nocturnal 
voiding, and hypertension.  Regarding his employment, the 
veteran worked full-time in desktop support and indicated 
that his service-connected IgA nephropathy made it difficult 
for him to lift computers and, at one point, had been placed 
on short-term disability by Dr. F.  He further stated that, 
while at work, he would answer phone calls, provide 
assistance over the phone, or go to a customer's desk to 
ensure that the computer was working properly.  The veteran 
reported that his difficulty was in lifting the computers as 
a result of joint pain in his hands and missed work due to 
pain and swelling in his legs.  He also stated that he became 
fatigued when walking and used a cane as his knee would go 
out on him.  

An April 2003 VA examination reveals that the veteran had a 
history of IgA nephropathy initially diagnosed 10 years 
previously.  He had never been on dialysis.  The veteran also 
had a history of hypertension for the last eight years and 
arthritis of the hands bilaterally with some involvement of 
the knees and hands.  The veteran had pain in the right 
shoulder and bilateral flanks, which worsened with activity.  
He used a cane as needed, three to four times a week, 
especially for feet discomfort, when they have swelling.  He 
had been using a cane for the prior six years.  

Upon a review of systems, the veteran's appetite was fair.  
He usually had one meal a day.  Weight had been generally 
stable.  There had been no weight loss.  There was no history 
of skin rash.  He did have a history of swelling in the face, 
feet, and hands.  There was no history of abdominal 
distention.  There was no history of hematuria; however, the 
veteran had a lot of foam in the urine, which he believed was 
secondary to proteinuria.  The color was dark yellow.  The 
veteran complained of fatigue.  He was unable to do certain 
tasks at work, such as lifting computers or moving heavy 
stuff.  He stated that such was secondary to the pain in his 
hands.  The veteran usually asked coworkers to help with such 
tasks.  

Regarding the veteran's physical limitations, the examiner 
noted that he did not use the stairs frequently because of 
his arthritis in the knees and feet discomfort.  He did use 
elevators at work.  At home, he had four floors.  The attic 
had been converted into a bedroom.  There was a bathroom on 
the second floor.  There were about 20 steps that needed to 
be negotiated between the first and second floors and the 
second and third floors.  The veteran avoided the stairs.  He 
slept on a couch on the first floor so that he could access 
the bathroom in the basement, which only had five stairs.  He 
otherwise denied any history of heart disease.

Socially, the veteran was married with three children and 
worked for SIRVA providing technical support for computers.  
The job involved 30 percent sitting and 70 percent visiting 
customers at their desks.  The veteran usually worked six to 
eight hours a day and was fatigued following work.  He 
usually laid on a couch at home after work.  

Upon physical examination, the veteran's blood pressure was 
159/100 mgHg and his pulse was 88 per minute and regular.  
The veteran's jugular venous pulse was normal.  His lungs 
were clear bilaterally.  Examination of the veteran's heart 
revealed S1, S2 regular with occasional premature beats.  His 
abdomen was not distended, nontender, and soft.  Bowel sounds 
were present.  No edema of the lower extremities was noted.  
Regarding the upper extremities, the veteran had normal range 
of motion of fingers, wrists, elbow, and shoulder.  There was 
no weakness of grip noted.  The veteran was observed to walk 
in the clinic without the assistance of a cane.  He was noted 
to walk with a limp while ambulating in the corridor towards 
the doorways.

Regard diagnostic and clinical tests, review of 12 lead EKG 
revealed normal sinus rhythm, heart rate of 73 beats per 
minute, and no other abnormality noted.  X-rays of the feet 
in 1999 showed no significant bone or joint abnormality.  
Arthritis survey of the hands and wrists in 1999 revealed no 
significant bone or joint abnormality of the hands.  X-rays 
of the knees in 1999 showed no significant bone or joint 
abnormality.  X-ray of the pelvis 1999 reflected no 
significant bone or joint abnormality.  Upon X-ray of the 
chest in 1998, the lungs were clear and the heart and 
diaphragm were normal.  The examiner noted that this was 
unchanged when compared to a prior examination in December 
1995.  Review of laboratory findings revealed BUN 22 mg% and 
creatinine 1.7 mg% in 2002.  Urinary protein was 2.1 grams 
per 24 hours in 2001.  ANA factor and RA factor were negative 
in 1999.

The examiner's impressions were that the veteran's renal 
dysfunction did not require dialysis; poorly-controlled 
hypertension; albuminuria and edema of the lower extremities 
were present by history, examination, and review of the lab 
findings; it was possible, but not as likely as not, that 
symptoms of fatigue were related to IgA nephropathy; and, in 
view of X-ray findings, no arthritis was noted and it was not 
likely that the joint complaints were related to IgA 
nephropathy.

A May 2003 general medical VA examination reflects that the 
veteran had a history of IgA nephropathy and hypertension.  
It was noted that the veteran was a desktop support person 
for Savoy.  Physical examination revealed that the veteran 
was well nourished and had a normal gait.  There was no acute 
dermatosis present.  There was also no lymphadenopathy 
present.  The examiner noted that the veteran's 
musculoskeletal system was noncontributory.  An X-ray of the 
veteran's chest revealed no active pulmonary pathology and no 
cardiac enlargement.  The diagnoses were IgA nephropathy and 
hypertension.  

A June 2003 genitourinary VA examination revealed that the 
veteran stated that his weight had been stable and his 
appetite good.  He rated his energy level as 40-50 percent of 
normal of other men his age.  The veteran stated that he had 
nocturia times four and denied incontinence.  It was noted 
that he had kidney biopsies in 1993 and 1997.  The veteran 
had no recurrent urinary tract infections in the prior two 
years and had not had renal stones.  The veteran did have 
acute nephritis in 1993.  He had not been hospitalized within 
the last year for urinary tract disease.  The veteran had not 
been treated for malignancy.  Catheterization was not needed 
and there was no frequency of dilations nor were there 
drainage procedures.  It was noted that the veteran was on a 
low salt diet.  

Regarding the effects of the veteran's condition on his usual 
occupation and daily activities, the examiner observed that 
the veteran stated that he was very tired after only moderate 
exertion.  If he played golf, he could only play nine holes 
at one time and needed to use a cart.  His job was a support 
person for computer desktop systems.  The veteran's work was 
usually local, although he did some out of town trips.  He 
stated that his average work week varied between 20 and 50 
hours and that, in the past year, he missed 40-45 work days 
due to a combination of fatigue, hand pain, and knee pain.  

Upon physical examination, the veteran's weight was 182 
pounds and blood pressure by nursing was 181/124.  The 
examiner's repeat blood pressure was 186/126.  The neck was 
supple without significant lymphadenopathy.  The lungs were 
clear.  Cardiac examination showed the neck veins not to be 
abnormally distended, but there was a prominent pulsation 
with a generous A wave.  The abdomen was soft and nontender 
without bruits.  No peripheral edema was noted.  The veteran 
did not require dialysis.  No AV fistula had been created.  
Subjective sensation was normal and ankle jerks were 1+.  The 
veteran had normal femoral pulses.

Regarding diagnostic and clinical tests, the veteran had 
laboratory studies on May 30, 2003.  Such revealed a white 
count of 7,000.  Hematocrit was 41.5% and platelet count was 
227,000.  Urinalysis from that time showed spot protein of 
greater than 1,000 mg/dl.  Microscopic showed hyaline and 
granular casts with less than 5 white and red cells p/hpf.  
Chemistries showed normal electrolytes, except for BUN and 
creatinine of 23 mg% and 2.3 mg%, respectively.  Calcium was 
9.0, phosphorus 3.1, and albumin was totally normal at 4.0.  
Liver function tests were within normal limits.  Review of 
older laboratory studies showed a range of serum creatinines 
in 1995 between 1.4 and 1.9 mg/dl and in 1996-1997, there was 
a range of 1.7 to 2.2.  Labs in 2000 were better at 1.5 to 
1.6.  A single value from 2002 was 1.9 and the value from May 
30, 2003, was up to 2.3.  Spot urine for creatinine and 
protein, on August 12, 2002, showed a protein of 286 mg/dl 
with a simultaneous creatinine concentration of 231 mg/dl.  
The examiner noted that this ratio of slightly over 1 was 
reflecting nonnephoric range proteinuria.  Another 24-hour 
urine collection, from June 3, 2002, showed greater than 4000 
mg of protein per day with a urine creatinine of 1400 mg per 
24 hours.  That value was used with the serum creatinine of 
2.3 mg% from the most recent laboratory test to estimated GFR 
at 45 ml/min.

The examiner diagnosed IgA nephropathy.  The veteran's 
current serum creatinine was the highest value that the VA 
had seen for him at 2.3 mg/dl.  The examiner estimated a 
creatinine clearance of 45 ml/min, which would be slightly 
less than half normal kidney function.  It appeared to be a 
slight worsening over the past several years.  The examiner 
also diagnosed hypertension.  It was noted that blood 
pressure control had previously been good between January 
2000 and June 2001 during the veteran's frequent Renal Clinic 
visits, ranging between 118 and 139 systolic and 75-83 
diastolic.  The most recent two blood pressure readings were 
much higher at 181/124 and from April 2003 at 159/100.  
Finally, the examiner indicated that, in regard to the 
veteran's disability due to the previously described 
problems, the veteran stated that he missed 40-45 work days 
in the last year due to a combination of fatigue and joint 
pain.  The examiner stated that certainly, the degree of 
reported disability was out of proportion to the veteran's 
level of renal dysfunction.  The arthritic complaints were 
noted to be common during acute and Henoch-Schonlein purpura, 
but were not typically a chronic complaint when the active 
immune complex disease was no longer present.  At the time of 
the examination, the veteran did not have demonstrable 
arthritis or joint effusions.

The examiner indicated that, based on the previous VA Renal 
Clinic notes, the veteran had IgA nephropathy in that his 
current disease did not fit well with any relapse of Henoch-
Schonlein purpura, which would be distinctly unusual.  The 
examiner again noted that the veteran's estimated creatinine 
clearance was 45 ml/min, which would be rated as less than 
one half of normal kidney function.  Based upon VA guidelines 
in regard to renal dysfunction, the presence of albuminuria 
or definite decrease in kidney function is rated at 60 
percent, which was the veteran's current rating.  The 
examiner stated that the veteran did not have a BUN of 40-80 
mg% or creatinine of 4-8 mg% to assign an 80 percent rating.  
Regarding the veteran's hypertension, the examiner noted that 
the reading on the day of the examination was by far the 
highest rating that had been seen in the veteran's record.  

Overall, the examiner indicated that, just based on the 
veteran renal dysfunction, he still met the criteria for a 60 
percent rating, but not for an 80 percent rating.  The 
veteran's blood pressure would need much more aggressive 
anti-hypertensive management and that might itself further 
increase his disability, depending on the number of 
medications and their potential side effects.  The examiner 
noted that the veteran's self-reported missing 40-45 days of 
work in the past year was out of proportion to his renal 
dysfunction and was not characteristic of the type of 
symptoms associated with hypertension.  The joint complaints 
were not those that the examiner would believe were related 
to the veteran's renal disease, per se.

In August 2003, the VA examiner who conducted the June 2003 
VA genitourinary examination provided an addendum.  The 
examiner indicated that the veteran's disability picture fits 
most closely with a diagnosis of IgA nephropathy as opposed 
to Henoch-Schonlein purpura.  The examiner indicated that 
Henoch-Schonlein purpura was a vasculitis that usually 
affected children.  Such is associated with inflammatory 
arthritis/arthralgias, skin rash, and gastrointestinal 
symptoms such as intusseption and vascultic ulcerations with 
bleeding.  It is typically an acute process with the 
possibility of relapsing flares.  IgA nephropathy or Berger's 
disease is a chronic condition that in 25 percent of cases 
leads to end stage renal disease over a prolonged time frame.  
Negative prognostic signs that go along with disease 
progression include azotemia and hypertension, both of which 
are present in the veteran's case.  The examiner noted that 
the veteran reported two episodes of rectal bleeding, but the 
symptoms appeared to have been brief and self-limited, making 
vasculitis not a tenable etiology.  It was noted that the 
veteran's musculoskeletal complaints included generalized 
fatigue that is out of proportion to his level of renal 
dysfunction (BUN, creatinine, and estimated GFR) as well as 
pain and weakness in his hands and knees.  The examiner 
indicated that literature for rheumatologic disease entities 
that may be associated with IgA nephropathy.  There were 
scattered case reports associating IgA nephropathy with 
arthritic pictures such as ankylosing spondylitis, Behcet's 
syndrome, psoriatic arthritis, rheumatoid arthritis, and 
Reiter's syndrome.  The examiner concluded that, while it is 
possible that the veteran has one of these conditions co-
existing with his IgA nephropathy, there was no documentation 
or suggestive evidence at the current time to make such a 
diagnosis. 

Regarding whether the veteran's disability is productive of 
poor health, lethargy, weakness, anorexia, weight loss, or 
limitation of exertion, the examiner noted that the veteran 
reported many such symptoms.  However, he did not report 
weight loss and his documented weight was unchanged over the 
past year.  The examiner opined that the weakness, limitation 
of exertion, and joint complaints are less than 50 percent 
likely to be due to his renal disease per se.  As noted 
previously, it is possible that the veteran had a coexisting 
rheumatologic disease, distinct from IgA nephropathy, but 
linked by association.  Additionally, the examiner noted that 
the veteran has had significant exposure to high dose 
corticosteroids and avascular necrosis of bone that could be 
playing a role in some of his pain complaints.  Also, the 
examiner observed that the most common joints for avascular 
necrosis would be the hip, knee, and shoulder and, as such, 
it would not explain the veteran's hand pain or fatigue.  

The examiner again noted that the veteran had a creatinine 
clearance of 45 ml/min and, according to classification 
proposed by the National Kidney Foundation, a GFR of between 
30 and 59 ml/min is defined to be "moderate kidney 
disease."  The examiner noted VA's rating criteria and 
indicated that the veteran had "definite," as opposed to 
"marked" loss of kidney function.  

III.  Initial Rating Claim

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2004).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (2004).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28.  
As such, in accordance with Fenderson, the Board has 
considered the propriety of assigning initial staged ratings 
for the veteran's service-connected IgA nephropathy.  

The veteran's service-connected IgA nephropathy, including 
differential diagnoses of Berger's disease and Henoch-
Schonlein purpura, with hypertension and polyarthritis, is 
currently evaluated as 60 percent disabling, effective 
October 15, 1995, pursuant to 38 C.F.R. § 4.115a, Diagnostic 
Code 7599-7502.  (38 C.F.R. § 4.27 provides that hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned).  He contends 
that such disability is manifested by lower back and joint 
pain, to include the knees and ankles, as well as swelling, 
nocturnal voiding, and hypertension.  He also argues that he 
only has 10 to 15 percent of kidney functioning.  The veteran 
claims that such manifestations have rendered him 
unemployable as he cannot lift computers in his work and has 
missed 40-45 days of work within a year due to fatigue, joint 
pain, and swelling in his legs.  As such, he contends that he 
is entitled to an initial rating in excess of 60 percent for 
service-connected IgA nephropathy.

The Board initially notes that the veteran has diagnoses of 
hypertension and polyarthritis as manifestations of IgA 
nephropathy.  VA regulations pertinent to rating dysfunctions 
of the genitourinary system provide that diseases of the 
genitourinary system generally result in disabilities related 
to renal or voiding dysfunctions, infections, or a 
combination of these.  Where diagnostic codes referable to 
such diseases refer the decisionmaker to these specific areas 
of dysfunction, only the predominant area of dysfunction 
shall be considered for rating purposes.  38 C.F.R. § 4.115a 
(2004).  Moreover, separate ratings are not to be assigned 
for disability from disease of the heart and any form of 
nephritis, on account of the close interrelationships of 
cardiovascular disabilities.  38 C.F.R. § 4.115 (2004).  As 
such, despite the separate diagnoses of hypertension and 
polyarthritis of record, separate ratings under diagnostic 
codes referable to such disabilities are not warranted.  

Under Diagnostic Code 7502, chronic nephritis is to be rated 
as renal dysfunction.  38 C.F.R. § 4.115b (2004).  38 C.F.R. 
§ 4.115a provides that renal dysfunction with constant 
albuminuria with some edema; or, definite decrease in kidney 
function; or, hypertension at least 40 percent disabling 
under Diagnostic Code 7101 warrants a 60 percent evaluation.  
Renal dysfunction with persistent edema and albuminuria with 
BUN 40 to 80 mg%; or, creatinine 4 to 8 mg%; or, generalized 
poor health characterized by lethargy, weakness, anorexia, 
weight loss, or limitation of exertion, warrants an 80 
percent evaluation.  Renal dysfunction requiring regular 
dialysis, or precluding more than sedentary activity from one 
of the following: persistent edema and albuminuria; or, BUN 
more than 80 mg %; or, markedly decreased function of kidney 
or other organ systems, especially cardiovascular, warrants a 
100 percent evaluation.

The Board notes that, for the purpose of applying 38 C.F.R. 
§ 4.115a, as relevant to the 60 percent evaluation for renal 
dysfunction, Diagnostic Code 7101 provides that hypertensive 
vascular disease (hypertension and isolated systolic 
hypertension) with diastolic pressure predominantly 120 or 
more warrants a 40 percent evaluation. 

After careful review of all the evidence of record, including 
the evidence set forth above, the Board finds an initial 
disability rating in excess of 60 percent is not warranted 
because the veteran's IgA nephropathy symptoms do not more 
nearly approximate those required for an 80 or 100 percent 
rating than those required for a 60 percent rating for the 
applicable rating period. 

During such applicable rating period, the veteran's service-
connected IgA nephropathy is manifested by subjective 
complaints of joint pain, limitation of exertion, lethargy, 
and fatigue, and, objective evidence of muscle weakness, 
edema, hypertension, proteinuria, albuminuria, and definite 
decrease in kidney function, without required dialysis, 
consistent BUN over 40 mg%, creatinine over 4 mg%, or 
generalized poor health. 

Medical evidence of record shows that the veteran has 
complained of joint pain, stiffness, and swelling in his 
hands, ankles, and right shoulder.  In April 1996, the VA 
examiner diagnosed chronic pain in the right shoulder, both 
hands, and both ankles consistent with polyarthritis 
associated with kidney disease.  In March 1998, the veteran 
complained of cramps in his hands and, in June 1998, it was 
noted that the veteran had arthritis in the ankles, knees, 
left shoulder, and hands.  At such time, the veteran 
complained of hand and facial swelling.  In February 1999, he 
complained of joint aches.  The veteran's VA physician, in 
July 2000, indicated that he experienced a relapse of his 
kidney condition with concomitant fatigue, leg swelling, and 
a decrease in exercise tolerance.  In January 2001, the 
veteran complained of occasional arthralgias with some lower 
extremity edema.  In July 2001, the veteran complained of 
mild facial puffiness with no pedal edema and, the following 
month, complained of facial and leg swelling.  In April 2003, 
the VA examiner noted that the veteran did not use stairs 
frequently because of knee arthritis and feet discomfort.  
Upon examination, he had normal range of motion of fingers, 
wrists, elbow, and shoulder.  No weakness of grip was noted 
and there was no edema of the lower extremities.  In April 
2003, the VA examiner indicated that edema of the lower 
extremities was present by history, examination, and review 
of laboratory findings.  However, in June 2003, the VA 
examiner indicated that the veteran's joint complaints were 
not related to his renal disease and further stated in August 
2003 that the veteran's musculoskeletal complaints were out 
of proportion to his level of renal dysfunction (BUN, 
creatinine, and estimated GFR).  Additionally, the examiner 
indicated that it was possible that the veteran had a 
musculoskeletal condition co-existing with IgA nephropathy, 
but there was no documentation or suggestive evidence to make 
such a diagnosis.  As such, the examiner concluded that the 
veteran's joint complaints were less than 50 percent likely 
to be a result of his renal disease. 

Regarding the veteran's cardiovascular system, the evidence 
of record shows that he has hypertension.  Most recently, at 
the June 2003 VA examination, he had readings of 181/124 and 
186/126, which represent the criteria necessary for a 40 
percent disability rating under Diagnostic Code 7101.  In 
December 1995, there was no cardiomegaly.  Heart sounds were 
normal and there was no murmur.  No varicose veins were 
present.  In June 1998, the veteran's heart was not enlarged 
and he had a normal heart rate and rhythm with no murmur.  In 
April 2003, the veteran's heart revealed S1, S2 regular with 
occasional premature beats.  In June 2003, cardiac 
examination showed that neck veins were not abnormally 
distended, but there was a prominent pulsation with a 
generous A wave.  

The records have also consistently demonstrated that the 
veteran has proteinuria.  In October 1996, Dr. C. indicated 
that the veteran had mild proteinuria dating back to March 
1988.  Dr. C. stated that over the following years, such had 
increased and the veteran's renal function had slowly, but 
progressively, deteriorated.  In July 1998, the VA examiner 
noted that the veteran had significant proteinuria.  It was 
observed at such time, as well as in February 1999, that as a 
result of steroid therapy, the veteran had a decrease in his 
proteinuria.  In January 2001, records reflect that the 
veteran had moderately heavy proteinuria.  Regarding 
albuminuria, in April 2003, the VA examiner indicated that 
such was present by history, examination, and review of 
laboratory findings.  

The medical evidence of record consistently demonstrates that 
the veteran has a definite decrease in kidney function.  
Specifically, in January 1996, it was noted that his 
creatinine was about 1.2 mg% to almost 2.0 mg% when he had a 
loss of 50 percent of his GFR.  As such, the examiner noted 
that the veteran may fall into the subset of patients that 
have progressive kidney disease.  In July 1998, the VA 
examiner indicated that the veteran had significant renal 
disease that was going to require constant monitoring and 
continuous therapy.  In measuring the veteran's GFR, the 
examiner noted that he had 50 percent less of his GFR and the 
proteinuria obviously reflected significant ongoing renal 
disease.  In January 2001, treatment notes indicate that the 
veteran was at intermediate risk for progressive loss of 
renal function.  In June 2003, the VA examiner estimated a 
creatinine clearance of 45 ml/min, which would be slightly 
less than half normal kidney function.  It was noted that 
there appeared to be a slight worsening over the past several 
years.  The June 2003 VA examiner noted that the veteran had 
a creatinine clearance of 45 ml/min and, in August 2003, 
indicated that, according to classification proposed by the 
National Kidney Foundation, a GFR of between 30 and 59 ml/min 
is defined to be "moderate kidney disease."  The examiner 
noted VA's rating criteria and indicated that the veteran had 
"definite," as opposed to "marked" loss of kidney 
function.  As such, the veteran has demonstrated definite 
decrease in kidney function.  However, such does not require 
dialysis nor does he have consistent BUN over 40 mg% or 
creatinine over 4 mg%.  Specifically, over the applicable 
rating period, the veteran has a BUN ranging from 22 to 43 mg 
% and creatinine from 1.4 to 2.3 mg%.  While the Board 
observes that the veteran had a BUN over 40 in January 1998, 
it was only one occasion and his BUN has consistently and 
predominately been in the upper 20's.    

Pertinent to the veteran's generalized health, in June 1998, 
the VA examiner noted that the veteran had muscle wasting and 
weakness of muscle due to steroid treatment.  He complained 
to be tired all of the time with a slow exertional level.  It 
was noted that he had muscle atrophy and occasional muscle 
weakness in both lower legs.  In July 1998, the VA examiner 
observed that the veteran had a proximal and distal muscle 
weakness secondary to steroid therapy.  In February 1999, the 
veteran complained of continued lethargy and weakness.  It 
was noted that he had gained 10 pounds over the prior year, 
associated with his steroid therapy.  The veteran's VA 
physician, in July 2000, indicated that he experienced a 
relapse of his kidney condition with concomitant fatigue, leg 
swelling, and a decrease in exercise tolerance.  In June 
2003, the veteran reported that his weight had been stable 
and his appetite good.  He also rated his energy level as 40-
50 percent of normal of other men his age.  The veteran 
indicated that he was very tired after only moderate 
exertion.  He further reported that he missed 40-45 days of 
work in the past year due to a combination of fatigue and 
joint pain.  The Board notes that there is no evidence of 
weight loss or anorexia, as the veteran did not report weight 
loss and his documented weight was unchanged over the past 
year, as indicated in August 2003 by the June 2003 VA 
examiner.  The Board acknowledges the veteran's subjective 
complaints of limitation of exertion, lethargy, and fatigue, 
as well as the objective evidence of muscle weakness 
secondary to his steroid therapy for IgA nephropathy.  
However, in April 2003, the VA examiner opined that it was 
possible, but not as likely as not, that symptoms of fatigue 
were related to IgA nephropathy.  Also, the June 2003 VA 
examiner opined in August 2003 that the veteran's weakness 
and limitation of exertion were less than 50 percent likely 
to be a result of his renal disease.  Moreover, a 
longitudinal view of the evidence does not suggest that the 
veteran has generalized poor health.  

Therefore, while the veteran demonstrates a few of the 
symptoms required for an 80 percent rating, namely subjective 
complaints of limitation of exertion, lethargy, and fatigue, 
as well as objective evidence of muscle weakness, his overall 
disability picture, to include his BUN and creatinine levels, 
more nearly approximates the criteria required for a 60 
percent rating.  Moreover, the June 2003 VA examiner stated 
that the veteran still met the criteria for a 60 percent 
rating, but not for an 80 percent rating.  The examiner 
specifically noted that the veteran's self-reported missed 
40-45 days of work in the past year was out of proportion to 
his renal dysfunction and was not characteristic of the type 
of symptoms associated with hypertension.  The examiner also 
observed that the veteran's joint complaints were not those 
that were related to his renal disease.  As such, the veteran 
is not entitled to an initial rating in excess of 60 percent 
for IgA nephropathy, including differential diagnoses of 
Berger's disease and Henoch-Schonlein purpura, with 
hypertension and polyarthritis.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim for an initial rating 
in excess of 60 percent for service-connected IgA nephropathy 
for any applicable period of his claim, that doctrine is not 
applicable in the instant appeal.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.7.

The Board has also considered whether the case should be 
referred for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1) (2004).  The record fails to show any 
frequent post-service hospitalizations for IgA nephropathy.  
The Board notes that the veteran stopped working in March 
1998 due to significant problems with joint pains, as 
reported at the February 1999 VA examination.  Also, 
insurance records demonstrate that Dr. F. stated that the 
veteran was unable to work from May 1998 to December 1998 as 
a result of IgA nephropathy.  The veteran also reported 
missing 40-45 days of work in a year as a result of a 
combination of fatigue and joint pain.  However, evidence 
indicates that the veteran has employment difficulty 
predominately as a result of joint pains as opposed to kidney 
dysfunction, and, a VA examiner found that such was out of 
proportion to his renal dysfunction and it was less than 50 
percent likely that the veteran's joint complaints were due 
to his renal disease.  Moreover, there is evidence that the 
veteran is gainfully employed.  As such, the record does not 
reflect that the veteran's IgA nephropathy is such that its 
manifestations cannot be properly evaluated under the regular 
rating criteria.  The medical evidence shows that the 
objective manifestations of the veteran's disability appear 
to be consistent with those contemplated by the schedular 
criteria.  In sum, there is no indication in the record that 
the average industrial impairment from the veteran's service-
connected IgA nephropathy would be in excess of that 
contemplated by the assigned evaluation.  Therefore, the 
Board has determined that referral of this case for extra-
schedular consideration is not in order.


ORDER

An initial rating in excess of 60 percent for IgA 
nephropathy, including differential diagnoses of Berger's 
disease and Henoch-Schonlein purpura, with hypertension and 
polyarthritis, is denied.


REMAND

The veteran claims that his service-connected disabilities of 
IgA nephropathy, optic atrophy of the right eye, and residual 
appendectomy scar render him unemployable and, as such, he is 
entitled to a TDIU rating.  

A total disability evaluation may be assigned where the 
schedular evaluation is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2004).

In this case, the veteran is service-connected for IgA 
nephropathy, including differential diagnoses of Berger's 
disease and Henoch-Schonlein purpura, with hypertension and 
polyarthritis, evaluated as 60 percent disabling, optic 
atrophy of the right eye, evaluated as 10 percent disabling, 
and residual appendectomy scar, evaluated as noncompensably 
disabling.  Thus, his combined disability evaluation, under 
38 C.F.R. § 4.25, is currently 60 percent.

As the veteran has one service-connected disability ratable 
at 60 percent, he meets the percentage standards set forth in 
38 C.F.R. § 4.16(a).  Therefore, it must be determined 
whether such service-connected disabilities render the 
veteran unable to secure or follow a substantially gainful 
occupation. 

However, before addressing this issue on the merits, the 
Board finds that a remand is necessary to comply with due 
process considerations.  Specifically, the most recent 
supplemental statement of the case addressing entitlement to 
a TDIU rating was issued in April 2004.  Thereafter, the 
veteran submitted a claim of entitlement to service 
connection for pseudotumer cerebri in August 2004.  
Additional private medical evidence and a January 2005 VA 
examination report were associated with the claims file as a 
result of developing such claim.  In February 2005, the RO 
issued a rating decision granting service connection for 
optic atrophy of the right eye and assigning an initial 
rating of 10 percent, effective August 10, 2004.  Following 
service connection of such additional disability, no 
supplemental statement of the case addressing the veteran's 
TDIU rating claim was issued.  As such, a remand is necessary 
for the RO to consider whether all service-connected 
disabilities, namely IgA nephropathy, optic atrophy of the 
right eye, and residual appendectomy scar, render the veteran 
unable to secure or follow a substantially gainful 
occupation.  In such supplemental statement of the case, the 
RO should consider all additional medical evidence of record 
received following the issuance of the April 2004 
supplemental statement of the case, pursuant to 38 C.F.R. 
§ 19.31 (2004) (appellant has the right to have additional 
pertinent evidence received after the issuance of the most 
recent supplemental statement of the case and prior to 
certification of the appeal to the Board reviewed by the RO 
in the first instance unless he waives such consideration in 
writing).  

Accordingly, this case is REMANDED for the following:

The veteran's claim of entitlement to a 
TDIU rating should be readjudicated in 
order to consider whether all of his 
service-connected disabilities, namely 
IgA nephropathy, optic atrophy of the 
right eye, and residual appendectomy 
scar, render him unable to secure or 
follow a substantially gainful 
occupation.  Such should be based on the 
entirety of the evidence, to include all 
evidence associated with the claims file 
since the issuance of the April 2004 
supplemental statement of the case.  If 
the benefit sought on appeal is not 
granted to the veteran's satisfaction, he 
and his representative should be provided 
with a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


